[Cite as Rumpke Sanitary Landfill, Inc. v. Colerain Twp., 134 Ohio St. 3d 93, 2012-Ohio-3914.]




     RUMPKE SANITARY LANDFILL, INC., ET AL., APPELLEES, v. COLERAIN
                           TOWNSHIP ET AL., APPELLANTS.
             [Cite as Rumpke Sanitary Landfill, Inc. v. Colerain Twp.,
                        134 Ohio St. 3d 93, 2012-Ohio-3914.]
Zoning—Public utilities’ exemption from township zoning—R.C. 519.211—
        Factors for determining status as public utility.
  (No. 2011-0181—Submitted February 7, 2012—Decided September 5, 2012.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-090223.
                                 __________________
                               SYLLABUS OF THE COURT
A privately owned sanitary landfill cannot be a common-law public utility exempt
        from township zoning when there is no public regulation or oversight of
        its rates and charges, no statutory or regulatory requirement that all solid
        waste delivered to the landfill be accepted for disposal, and no right of the
        public to demand and receive its services.
                                 __________________
        O’CONNOR, C.J.
        {¶ 1} In this appeal, we decide whether a private sanitary landfill is a
public utility that is exempt from township zoning regulations pursuant to R.C.
519.211. For the reasons set forth below, we hold that a private sanitary landfill is
not a public utility and is therefore subject to township zoning regulations.
Accordingly, we reverse the judgment of the court of appeals and remand the
cause to the trial court for trial.
                                      BACKGROUND
        {¶ 2} Appellant Colerain Township is a governmental entity in Hamilton
County, Ohio, with all the rights, privileges, and duties imposed upon it by R.C.
                            SUPREME COURT OF OHIO




Title 5. Appellant Colerain Township Board of Trustees, through the elected
trustees Bernard A. Feideldey, Keith N. Corman, and Jeff Ritter, is the legislative
administrative body responsible for governing Colerain Township under R.C.
Title 5.   Colerain Township and the Colerain Township Board of Trustees
(collectively, “Colerain Township”) adopted a set of zoning regulations for the
township, which are embodied in the Colerain Township Zoning Resolution.
       {¶ 3} Appellee Rumpke Sanitary Landfill, Inc., and its subsidiaries
operate a sanitary landfill in Colerain Township. Rumpke, along with appellees
Charles and John Stoeppel as trustees and Claire Stepaniak, are the owners of the
disputed property, approximately 350 acres located between Hughes Road,
Interstate 275, and Buell Road in Colerain Township.
       {¶ 4} The present action is not the parties’ first dispute regarding zoning
of Rumpke’s property. Rumpke also owns adjacent property used for the disposal
of household and commercial waste. In 1999, Rumpke and others who are not
parties to the present litigation applied for a change in zoning of the adjacent
property. The Colerain Township Board of Trustees rejected the recommendation
of the Colerain Township Zoning Commission to approve the application.
Rumpke filed a lawsuit against Colerain Township contesting the constitutionality
of the zoning and claiming damages. The case was settled by an agreed judgment
entry and consent decree.
       {¶ 5} In March 2006, Rumpke applied to change the existing zoning of
the disputed property so that Rumpke could expand its landfill. The Hamilton
County Regional Planning Commission recommended the rezoning requested by
Rumpke, but the Colerain Township Zoning Commission recommended that the
Colerain Township Board of Trustees deny the proposed rezoning. Following
public hearings, Colerain Township denied Rumpke’s application.
       {¶ 6} After Colerain Township denied the application, Rumpke filed a
complaint against Colerain Township, the Colerain Township Board of Trustees,



                                        2
                                January Term, 2012




and the individual township trustees for a declaratory judgment, compensation for
the unconstitutional taking of property, and mandamus. Rumpke later amended
its complaint to request a declaratory judgment that it “is a public utility and
under R.C. 519.211, the operation of * * * [its] existing landfill and its proposed
expansion * * * are not subject to Colerain Township’s zoning authority.”
       {¶ 7} Both Colerain Township and Rumpke filed motions for summary
judgment on the issue of whether Rumpke is a public utility exempt from zoning.
The trial court granted summary judgment in favor of Rumpke, holding that
“Rumpke Sanitary Landfill is a public utility, not subject to the zoning restrictions
of Colerain Township, Ohio.”
       {¶ 8} On April 1, 2009, Colerain Township appealed to the First District
Court of Appeals. Colerain Township argued on appeal that the trial court had
improperly granted summary judgment in favor of Rumpke because a privately
owned sanitary landfill is not a public utility under R.C. 519.211.
       {¶ 9} The First District held:


               “As a general rule, Ohio law provides that townships have
       no power under the zoning laws to regulate the location, erection,
       or construction of any buildings or structures of any public utility.”
       [Symmes Twp. Bd. of Trustees v. Smyth, 87 Ohio St. 3d 549, 551,
       721 N.E.2d 1057 (2000).] R.C. 519.211 was “intended to exempt
       public utilities providers from regulation by township zoning
       boards and boards of zoning appeals.”          [Campanelli v. AT&T
       Wireless Servs., Inc., 85 Ohio St. 3d 103, 107, 706 N.E.2d 1267
       (1999).] The “exemption ensures that public utilities will be able
       to construct the facilities required to serve the public interest across
       the state without undue interference from township zoning
       resolutions.” [Symmes at 556.]



                                          3
                             SUPREME COURT OF OHIO




Rumpke Sanitary Landfill, Inc. v. Colerain Twp., 1st Dist. No. C-090223, at 3.
       {¶ 10} The First District then analyzed whether Rumpke was a public
utility. In doing so, it held, “ ‘To determine “public utility” status for purposes of
the R.C. 519.211(A) exemption,’ a court must consider the ‘ “factors related to
the ‘public service’ and ‘public concern’ characteristics of a public utility.” ’ ”
Id., quoting Trustees of Washington Twp. v. Davis, 95 Ohio St. 3d 274, 2002-
Ohio-2123, 767 N.E.2d 261, ¶ 16, quoting A & B Refuse Disposers, Inc. v.
Ravenna Twp. Bd. of Trustees, 64 Ohio St. 3d 385, 596 N.E.2d 423 (1992),
syllabus.
       {¶ 11} The appellate court then set forth the factors under both the “public
service” and “public concern” prongs. It held:


               The factors relating to the public-service requirement
       include a demonstration that the entity provides “an essential good
       or service to the general public which has a legal right to demand
       or receive this good or service.” [A & B Refuse Disposers, Inc. v.
       Ravenna Twp. Bd. of Trustees, 64 Ohio St. 3d at 387, 596 N.E.2d
423.] The entity must also demonstrate that it provides its service
       to the public “indiscriminately and reasonably.” [Id.] And the
       provider must have an obligation to provide the good or service
       that cannot be arbitrarily or unreasonably withdrawn.
               Next the public utility must “conduct its operations in such
       a manner as to be a matter of public concern.”           [Id. at 388.]
       Factors considered in reaching this determination include the
       nature of the services provided, competition in the local
       marketplace, and regulation by a government authority.




                                          4
                                 January Term, 2012




(Footnotes and citations omitted.) Id. at 3-4.
        {¶ 12} The First District then analyzed whether Rumpke is a public utility
under both prongs and held:


        [N]o genuine issues of material fact remain as to whether (1)
        Rumpke provides virtually all residents and businesses of
        Southwest Ohio a vital and essential service—the sanitary disposal
        of solid wastes in a facility licensed under R.C. Chapter 3734; (2)
        Rumpke operates in a monopolistic position with no other cost-
        effective alternative to its services; (3) Rumpke is legally required
        to dispose of all of the city of Cincinnati’s solid waste; (4) Rumpke
        has pledged, in sworn statements to the Hamilton County Solid
        Waste Management District and the Ohio Environmental
        Protection Agency, that it will remain open and will accept any
        qualifying solid waste so long as it has the capacity to do so; and
        (5) the disposal of solid waste is an essential public necessity.


Id. at 4. The court of appeals agreed with the trial court and held that “Rumpke
was entitled to the trial court’s declaration that it is a public utility for purposes of
R.C. 519.211.” Id.
        {¶ 13} The First District also addressed Colerain Township’s argument
that “the trial court erred in denying its motion for summary judgment because the
plain language of the amended public-utility statute prohibits a privately owned
landfill like Rumpke from benefiting from the regulatory exemptions of a public
utility.” Id. at 5. “Am.Sub.H.B. No. 562, the 2009–2010 biennial budget bill,
* * * modified the statutory definition of ‘public utility’ to exclude ‘a person that
owns or operates a solid waste facility or a solid waste transfer facility, other than
a publicly owned solid waste facility or a publicly owned solid waste transfer



                                           5
                             SUPREME COURT OF OHIO




facility.’ ” Id. at 3, quoting R.C. 519.211(A). The appellate court noted that it
had previously “declared that the Am.Sub.H.B. No. 562 modifications to R.C.
519.211” “violated the one-subject rule of Section 15(D), Article II, Ohio
Constitution” and therefore are “unconstitutional and not enforceable.” Id. at 3
and 5, citing Rumpke Sanitary Landfill, Inc. v. State, 184 Ohio App. 3d 135, 2009-
Ohio-4888, 919 N.E.2d 826, at ¶18.
       {¶ 14} (Colerain Township had appealed that decision to this court, and
we accepted discretionary review only of the following proposition of law: “A
township is an interested and necessary party to a constitutional challenge brought
by a property owner within the township’s jurisdiction to a law passed by the
General Assembly that directly affects the township’s police powers over that
owner’s property and pending litigation.” Rumpke Sanitary Landfill, Inc. v. State,
128 Ohio St. 3d 41, 2010-Ohio-6037, 941 N.E.2d 1161, ¶ 9. We ultimately held
that Colerain Township was “not a necessary party to a constitutional challenge to
the bill premised on a violation of the one-subject rule of the Ohio Constitution.”
Id. at ¶ 21. The issue before us was not whether the amendments to R.C. 519.211
violated the one-subject rule.)
       {¶ 15} The First District affirmed the judgment of the trial court denying
Colerain Township’s motion for summary judgment by relying heavily upon the
fact that this court had not reversed its holding that the amendments to R.C.
519.211 were unconstitutional and not enforceable. The court of appeals wrote,
“Absent reversal by the Ohio Supreme Court, we will apply this decision in each
case submitted for our review.”      But again, the appellate court’s holding of
procedural unconstitutionality based on the one-subject rule had not been
presented to us, and we did not rule on that issue. Our decision in Rumpke
Sanitary Landfill, Inc. v. State is controlling authority on the issue of whether the
township was a necessary party but not on the constitutional issues previously
addressed by the First District.



                                         6
                               January Term, 2012




       {¶ 16} We accepted the cause as a discretionary appeal. Rumpke Sanitary
Landfill v. Colerain Twp., 129 Ohio St. 3d 1425, 2011-Ohio-3710, 951 N.E.2d 88.
Two propositions of law are before us:


              (1) A private sanitary landfill is not exempt from township
       zoning regulations under the comprehensive statutory framework
       of solid waste disposal and township zoning.
              (2) A privately owned sanitary landfill cannot be a common
       law “public utility” exempt from township zoning when there is no
       public regulation or oversight of its rates and charges, no statutory
       or regulatory requirement that all solid waste delivered to the
       landfill be accepted for disposal, and no right of the public to
       demand and receive its services.


                                    ANALYSIS
  The Definition of “Public Utility” Has Been Developed Through Case Law
       {¶ 17} R.C. 519.211(A), which sets forth limitations on zoning powers,
provides:


              Except as otherwise provided in division (B) or (C) of this
       section, sections 519.02 to 519.25 of the Revised Code confer no
       power on any board of township trustees or board of zoning
       appeals in respect to the location, erection, construction,
       reconstruction, change, alteration, maintenance, removal, use, or
       enlargement of any buildings or structures of any public utility or
       railroad, whether publicly or privately owned, or the use of land by
       any public utility or railroad, for the operation of its business. As
       used in this division, “public utility” does not include a person that



                                          7
                             SUPREME COURT OF OHIO




       owns or operates a solid waste facility or a solid waste transfer
       facility, other than a publicly owned solid waste facility or a
       publicly owned solid waste transfer facility, that has been issued a
       permit under Chapter 3734. of the Revised Code or a construction
       and demolition debris facility that has been issued a permit under
       Chapter 3714. of the Revised Code.


       {¶ 18} Although the General Assembly exempted public utilities from
zoning restrictions, it did not define “public utility” insofar as it relates to R.C.
519.211.    This court’s jurisprudence, however, offers guidance as to what
constitutes a public utility for purposes of R.C. 519.211. Marano v. Gibbs, 45
Ohio St. 3d 310, 544 N.E.2d 635 (1989); A & B Refuse Disposers, Inc. v. Ravenna
Twp. Bd. of Trustees, 64 Ohio St. 3d 385, 596 N.E.2d 423 (1992).
       {¶ 19} In Marano v. Gibbs, we held that “the determination of entities as
public utilities is a mixed question of law and fact.” Marano v. Gibbs at 311.
“[I]n determining public utility status” courts must examine “the character of the
business in which the entity is engaged.” Id., citing Ohio Power Co. v. Attica, 23
Ohio St. 2d 37, 41, 261 N.E.2d 123 (1970). “ ‘To constitute a “public utility,” the
devotion to public use must be of such character that the product and service is
available to the public generally and indiscriminately or there must be the
acceptance by the utility of public franchises or calling to its aid the police power
of the state.’ ” Id., quoting S. Ohio Power Co. v. Pub. Util. Comm., 110 Ohio St.
246, 143 N.E. 700 (1924).
       {¶ 20} We set forth two factors, i.e., public concern and public service,
which must be taken into consideration to determine whether an entity is a public
utility for purposes of R.C. 519.211. “[A]n entity may be characterized as a
public utility if the nature of its operation is a matter of public concern, and
membership is indiscriminately and reasonably made available to the general



                                         8
                                 January Term, 2012




public,” otherwise known as public service. Marano, 45 Ohio St. 3d at 311, 544
N.E.2d 635.
       {¶ 21} We further developed the definition of “public utility” in A & B
Refuse Disposers, Inc. v. Ravenna Twp. Bd. of Trustees.             A & B Refuse
Disposers, Inc. operated a landfill in Ravenna Township, Portage County. A & B
Refuse acquired a 66-acre parcel of land adjacent to the landfill intending to
construct a truck terminal and offices. After discussing the proposed use with
township officials, A & B Refuse was advised that the proposed use would
probably not be approved for rezoning.         A & B Refuse filed a declaratory-
judgment action against the Ravenna Township Board of Trustees, asking for a
determination of whether its landfill operation was subject to regulation under the
township zoning code.
       {¶ 22} We were faced with a similar issue to that before us today:
“whether the definition of a ‘public utility,’ as expressed in case law, is applicable
to [A & B Refuse’s] landfill operation for the purpose of exemption from
township zoning restrictions.” A & B Refuse, 64 Ohio St. 3d at 386, 596 N.E.2d
423. To resolve this question, we turned to Marano and affirmed the definition of
“public utility.” We also significantly expanded upon the two factors identified in
Marano, holding that “the determination of whether a particular entity is a public
utility for the purpose of exemption from local zoning restrictions requires a
consideration of several factors related to the ‘public service’ and ‘public
concern’ characteristics of a public utility.” Id. at 389.
       {¶ 23} As for the public-service factor, we held that we must look at
whether there


       is a devotion of an essential good or service to the general public
       which has a legal right to demand or receive this good or service.
       S. Ohio Power Co. v. Pub. Util. Comm. (1924), 110 Ohio St. 246,



                                           9
                            SUPREME COURT OF OHIO




       252, 143 N.E. 700, 701, quoting Allen v. RR. Comm. of California
       (1918), 179 Cal. 68, 175 P. 466; Freight, Inc. v. Northfield Ctr. Bd.
       of Twp. Trustees (1958), 107 Ohio App. 288, 292-293, 8 O.O.2d
       212, 215, 158 N.E.2d 537, 540; Motor Cargo v. Richfield Bd. of
       Twp. Trustees (1953), 67 Ohio Law. Abs. 315, 318, 52 Ohio Op. 257,
       258, 117 N.E.2d 224, 226. See, generally, 2 Anderson, American
       Law of Zoning (3 Ed.1986) 568, Section 12.32. * * * [T]he entity
       must * * * provide its good or service to the public
       indiscriminately and reasonably.      Marano v. Gibbs, [45 Ohio
       St.3d] at 311, 544 N.E.2d at 636. * * * Further, this attribute
       requires an obligation to provide the good or service which cannot
       be arbitrarily or unreasonably withdrawn.


A & B Refuse, 64 Ohio St. 3d at 389, 596 N.E.2d 423. “The fact that a private
business provides a good or service associated with the usual subject matter of a
public utility does not give rise to a presumption that it is devoted to public
service.” Id., citing S. Ohio Power Co. v. Pub. Util. Comm., 110 Ohio St. 246,
143 N.E. 700 (1924), paragraph one of the syllabus.
       {¶ 24} As for the public-concern factor, we held:


       Normally, a public utility occupies a monopolistic or ogopolistic
       [sic] position in the marketplace.      Greater Fremont, Inc. v.
       Fremont (N.D.Ohio 1968), 302 F. Supp. 652, 664-665. See, also,
       Mammina v. Cortlandt Zoning Bd. of Appeals (1981), 110 Misc. 2d
534, 442 N.Y.S.2d 689, 691. This position gives rise to a public
       concern for the indiscriminate treatment of that portion of the
       public which needs and pays for the vital good or service offered
       by the entity. Factors utilized in determining whether an enterprise



                                        10
                                 January Term, 2012




       conducts itself in such a way as to become a matter of public
       concern include the good or service provided, competition in the
       local marketplace, and regulation by governmental authority. * * *
       [N]one of these factors is controlling. Nevertheless, in a case
       where the business enterprise serves such a substantial part of the
       public that its rates, charges and methods of operation become a
       public concern, it can be characterized as a public utility. Indus.
       Gas Co. v. Pub. Util. Comm., supra, 135 Ohio St. [408] at 414, 21
       N.E.2d [166] at 168 [1939].


(Citations and footnotes omitted.) Id. at 388.
       {¶ 25} We further held that “the determination of public utility status
requires a flexible rule, a rule which often intertwines the factors considered in
relation to the concepts of ‘public service’ and ‘public concern.’ ”             Id.
Furthermore, a simple claim that a business’s services are open to the public does
not automatically categorize the business as a public utility. Id. at 389. Such a
holding would incorrectly encompass as public utilities “traditional private
business enterprises which are, in various degrees, regulated by diverse public
authorities, e.g., dry cleaners, restaurants, and grocery stores.” Id.
       {¶ 26} We also determined that the business claiming public-utility status
bears the burden of offering sufficient evidence on these factors. Id.
       {¶ 27} Applying the principles set forth above, we held that A & B Refuse
“failed to present sufficient evidence on those factors essential to a determination
of whether an entity can be classified as a public utility.” Id. at 390. The only
evidence that related to the public-utility factors was a single statement that “the
landfill is ‘open to the residents of Ravenna Township.’ ” Id. Thus, we never
reached the question of whether a “privately operated solid waste disposal




                                          11
                              SUPREME COURT OF OHIO




facility” could be a public utility pursuant to R.C. 519.211. Id. We now turn to
that question.
        Rumpke, in Its Operation of a Private Sanitary Landfill, Is Not a
             Public Utility, Because There Is a Lack of Governmental
         Regulation over the Public-Service and Public-Concern Factors
        {¶ 28} The interesting question of whether a private sanitary landfill can
be a public utility answers itself, especially in light of the fact that no
governmental body regulates private sanitary landfills on those factors that make
an entity a public utility.
        {¶ 29} In A & B Refuse Disposers, we cautioned owners of sanitary
landfills that although achieving public-utility status would exempt the sanitary
landfills from local zoning restrictions, obtaining public-utility status also “invites
even greater governmental regulation and control than is currently experienced in
this industry.” A & B Refuse Disposers, Inc., 64 Ohio St. 3d at 390, 596 N.E.2d
423. Here, there is no such control, as there is with traditional public utilities.
        {¶ 30} As a private sanitary-landfill operator, Rumpke is subject primarily
to the regulations of the Ohio Environmental Protection Agency (“OEPA”)
pursuant to R.C. Chapter 3734 as well as the local solid-waste regulator, the
Hamilton County Recycling and Solid Waste District (“HCRSWD”) pursuant to
R.C. Chapters 3734 and 343. The concerns of the OEPA are related to the
“adverse environmental effects related to the collection and disposal of solid
waste,” and therefore “[t]he rules and regulations promulgated and administered
by the Ohio Environmental Protection Agency arise from this public concern and
are imposed for the protection of the environment and for human health and
safety.” A & B Refuse Disposers, 64 Ohio St. 3d at 389, 596 N.E.2d 423, citing
Families Against Reily/Morgan Sites v. Butler Cty. Bd. of Zoning Appeals, 56
Ohio App. 3d 90, 96, 564 N.E.2d 1113 (12th Dist.1989); Hulligan v. Columbia
Twp. Bd. of Zoning Appeals, 59 Ohio App. 2d 105, 108, 392 N.E.2d 1272 (9th



                                          12
                                 January Term, 2012




Dist.1978); N. Sanitary Landfill, Inc. v. Montgomery Cty. Bd. of Commrs., 52
Ohio App. 2d 167, 170-171, 369 N.E.2d 17 (2d Dist.1976).
         {¶ 31} The HCRSWD has authority over the “[a]cquisition, construction,
improvement, enlargement, replacement, maintenance, and operation of solid
waste facilities within the district.” R.C. 343.011(B)(2). Like the OEPA, the
solid-waste-management districts have a major concern for the management of
waste.    The vision statement of the HCRSWD is as follows: “The District
provides ethical environmental leadership to equitably promote the public good
through innovative and responsible strategies leading to the management of all
waste as a resource that leads to a society that generates zero waste.”
http://www.hamiltoncountyrecycles.org/index.php?page=vision-statement.
         {¶ 32} We have held that “the public concern with environmental
regulation is separate and distinct from the public concern involved in the
regulation of public utilities.” A & B Refuse Disposers, 64 Ohio St. 3d at 389, 596
N.E.2d 423. Therefore, the public concern of both OEPA and HCRSWD is not
the same public concern that is relevant when determining whether an entity is a
public utility.
         {¶ 33} Still, Rumpke argues that the regulation of its landfill is not limited
to environmental protection, but also includes regulations to enjoin, take over, or
terminate landfill operations. Rumpke also argues that it is regulated for nuisance
and operates under a requirement that the landfill be fully utilized. It asserts that
“the General Assembly has provided for regulatory oversight of landfill location,
design, operation, permitting, closure and post-closure handling.” Although we
do not dispute that the landfill is subject to each of the regulations mentioned by
Rumpke, none of those are of consequence to our analysis here. Our review is
limited to those factors set forth by this court in A & B Refuse Disposers.




                                          13
                              SUPREME COURT OF OHIO




                                Public-Service Factor
        {¶ 34} Turning to the public-service factor, the lack of governmental
regulation means that Rumpke determines to whom it provides its service and
how or when that service is provided. The general public has no legal right to
demand or receive Rumpke’s services.            Therefore, there is no assurance or
guarantee that Rumpke will provide its services to the public indiscriminately and
reasonably, nor is there anything preventing Rumpke from arbitrarily or
unreasonably withdrawing its services. Rumpke could lawfully close its doors to
the public. Furthermore, as a private company, Rumpke has the ability to set its
own rates without any governmental oversight. Thus, Rumpke fails to meet the
public-service factor of the public-utility test.
                               Public-Concern Factor
        {¶ 35} As for the public-concern factor, the parties do not dispute that
Rumpke occupies a monopolistic position in the marketplace by collecting the
majority of the solid waste generated within Hamilton County. Rumpke also
provides an essential service by operating its sanitary landfill and collecting and
disposing of solid waste. However, no governmental body, including the OEPA
and HCRSWD, regulates the rates or methods of Rumpke. That means that
Rumpke may treat discriminately and arbitrarily the portion of the public to whom
it provides its services. Because Rumpke dominates such a large portion of the
market and provides an essential service but does so without any government
oversight or regulation, it is not a public concern.
                                     CONCLUSION
        {¶ 36} The lack of governmental control over the public-service and
public-concern factors in A & B Refuse Disposers is critical in determining that
Rumpke is not a public utility. Thus, we hold that a privately owned sanitary
landfill cannot be a common-law public utility exempt from township zoning
when there is no public regulation or oversight of its rates and charges, no



                                           14
                                January Term, 2012




statutory or regulatory requirement that all solid waste delivered to the landfill be
accepted for disposal, and no right of the public to demand and receive its
services.
       {¶ 37} For these reasons, we reverse the appellate court’s decision
affirming the trial court’s declaration that Rumpke is a public utility for purposes
of R.C. 519.211. Therefore, we remand the cause to the trial court.
                                                                     Judgment reversed
                                                                and cause remanded.
       PFEIFER, LUNDBERG STRATTON, O’DONNELL, LANZINGER, CUPP, and
MCGEE BROWN, JJ., concur.
                               __________________
       Keating, Muething & Klekamp, P.L.L., Joseph L. Trauth Jr., Thomas M.
Tepe Jr., Charles M. Miller, and Barrett P. Tullis, for appellees.
       Brahm & Cunningham, L.L.C., Catherine A. Cunningham, Richard C.
Brahm, and Aaron M. Glasgow; and James E. Reuter, Law Director, Colerain
Township, for appellants.
       Michael DeWine, Attorney General, Alexandra T. Schimmer, Solicitor
General, and Robert C. Moormann and Nicholas J. Bryan, Assistant Attorneys
General, urging reversal for amicus curiae state of Ohio.
       Eastman & Smith, Ltd., Dirk P. Plessner, Albin Bauer II, and Rene L.
Rimelspach, urging reversal for amici curiae Bokescreek Township, Carroll-
Columbiana-Harrison Joint Solid Waste Management District, Erie County, Lake
Township, Logan County, Lorain County, Medina County, Miami County,
Monroe Township, New Russia Township, North Central Ohio Solid Waste
Management District, Ottawa-Sandusky-Seneca Joint Solid Waste Management
District, Richland Township, and Stark-Tuscarawas-Wayne Joint Solid Waste
Management District.




                                         15
                          SUPREME COURT OF OHIO




       Matthew J. DeTemple, urging reversal for amici curiae Ohio Township
Association and Coalition of Large Ohio Urban Townships.
                         ______________________




                                     16